Order entered March 26, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00330-CV

                        EDGAR TUNCHEZ, Appellant

                                        V.

                          BRADLY HOUK, Appellee

               On Appeal from the County Court at Law No. 1
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-02501-A

                                     ORDER

      Before this Court is the March 25, 2020 letter from counsel for appellant that

we construe as a motion for extension of time to file the clerk’s record. We

GRANT the motion. The clerk’s record shall be filed by April 8, 2020.

      We DIRECT the Clerk of this Court to send a copy of this order to Dallas

County Clerk John Warren and all parties.

                                             /s/   ERIN A. NOWELL
                                                   JUSTICE